Case 3:18-cv-16079-FLW-DEA Document 39 Filed 06/04/20 Page 1 of 1 PageID: 487



                                                        UNITED STATES DISTRICT COURT
                                                        FOR THE DISTRICT OF NEW JERSEY
STEPHANIE OGLESBY,                    :
                                                        Civil Action No. 3:18-cv-16079-FLW-DEA
                                      :
                                                              Honorable Freda L. Wolfson
                            Plaintiff,:
                                                              Honorable Douglas E. Arpert
v.                                    :
                                      :
                                                        CASE MANAGEMENT ORDER NO. 6
JOHNSON & JOHNSON and ETHICON, INC., :
                                                        [MAY 27, 2020 CASE MANAGEMENT
                                      :
                                                                  CONFERENCE]
                          Defendants.:

        This matter having been opened to The Court at a telephone Status Conference on May 27,

2020 (held off the record); in the presence of the attorneys for Plaintiffs and the attorneys for the

Defendants; and good cause appearing;

        IT IS on this 4th day of June, 2020,

        ORDERED that:

        This Order applies to all of the cases consolidated pursuant to the Court’s Order of

Consolidation for Discovery Purposes Only [Document 28, Filed 2/19/20], as well as any cases

subsequently ordered consolidated for discovery purposes only by this Court.

        1.        Plaintiffs shall provide Plaintiff Profile Forms and authorizations by June 27, 2020;

        2.        Defendants shall respond to Plaintiffs’ written discovery by June 27, 2020;

        3.        The parties are to meet and confer about entry of a Case Management Order

identifying deadlines for discovery consistent with The Court’s recommendations from the January

29, 2020 and May 27, 2020 Case Management Conferences and shall be prepared to discuss with

The Court at the next Case Management Conference entry of such a Case Management Order; and

        4.        The undersigned will conduct a telephone Status Conference on July 16, 2020 at

2:00 PM. The following dial in number and access code shall be used for that Status Conference:

Dial in: 888-684-8852, Access Code: 3213610.

                                                       s/Douglas E. Arpert
                                                     HONORABLE DOUGLAS E. ARPERT, U.S.M.J.


ME1 33473974v.1
